DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/27/19 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “lifting member” in claims 1 and 11 and “connecting member” in claim 10.
Structure in the specification that corresponds to “lifting member” has reference number 120 and includes nylon straps, a flexible member such as a 
Structure in the specification that corresponds to “connecting member” has reference number 170 and includes a body having a shank end 170a and a guide rod attachment end 170b, described more fully in paragraph [0033]. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Gothier (US 6,116,044) (hereinafter “Gothier”) in view of Lee et al. (US 9,469,237 B2) (hereinafter “Lee”). Both references are in the applicant’s field of endeavor, an air distribution chute mounting system. These two references, when considered together, teach all of the elements recited in claims 1, 2, 11, and 13 of this application.
Regarding claim 1, Gothier discloses an air distribution chute mounting system (24, see annotated Fig. 6 below, the capitalized annotations denoting claim limitations) comprising: a mounting bracket (26); a guide rod (34) mountable to the mounting bracket (shown mounted in Figs. 13 and 14); and a chute mounting rod (40) mountable to the guide rod such that the chute mounting rod is movable relative to the guide rod between a lower position (configuration of Fig. 13) and an upper position (configuration of Fig. 14). Gothier does not explicitly disclose a lifting member connectable to the chute mounting rod and operable to move the chute mounting rod from the lower position to the upper position.

    PNG
    media_image1.png
    360
    867
    media_image1.png
    Greyscale

Lee teaches a lifting member (wire 152, which meets the limitation as construed under 112f above) connectable to the chute mounting rod (represented by 110 in annotated Figs. 6a and 6b below, the capitalized annotations denoting claim limitations) and operable to move the chute mounting rod from the lower position (configuration of Fig. 6b) to the upper position (configuration of Fig. 6a). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Gothier by adding the lifting member as taught by Lee in order to provide a mechanical structure to lift the chute to save labor for an operator since Gothier does not specify any equipment available for lifting the chute at col. 3 lines 34 – 38 so that in Gothier the operator is presumably lifting the chute by hand. 

    PNG
    media_image2.png
    639
    528
    media_image2.png
    Greyscale

 Regarding claim 2, Gothier further discloses the mounting bracket (26) includes a body having a top wall and a bottom wall (26a, upper and lower, in annotated Fig. 6, above), wherein the top wall and the bottom wall each define an opening therethrough (32) that is sized to receive the guide rod (34) to enable the guide rod to be mounted to the mounting bracket (shown mounted in Figs. 13 and 14).
Regarding claim 11, Gothier discloses a method for mounting an air distribution chute (20) to a trailer (2) having a front wall (6), a ceiling (12), and a refrigeration unit (18) partially extending from the front wall into the trailer (Fig. 1), the method comprising: mounting a portion of the air distribution chute (20) to the trailer (Figs. 4, 5, and 9); mounting a first mounting bracket (26) to the front wall (6) on a first side of the refrigeration unit (shown mounted on left or right side, Fig. 7); mounting a second mounting bracket to the front wall on a second side of the refrigeration unit opposite the first side (shown mounted on right or left side, Fig. 7); mounting a first guide rod (34) to the first mounting bracket (26) and a second guide rod to the second mounting bracket (both are shown mounted in Figs. 13 and 14); mounting a forward end of the air distribution chute (20b) to a chute mounting rod (40, Fig. 11); mounting the chute mounting rod (40) to the first and second guide rods (34) such that the chute mounting rod is movable relative to the first and second guide rods between a lower position (configuration of Fig. 4 and Fig. 13) in which the air distribution chute is in fluid communication with an air outlet (16a) of the refrigeration unit (18) and an upper position in which the chute mounting rod is closer to the ceiling of the trailer than when in the lower position (configuration of Figs. 5 and 14). Gothier does not explicitly disclose operably connecting first and second lifting members to the chute mounting rod; and moving the chute mounting rod from the lower position to the upper position via the first and second lifting members.
Lee teaches operably connecting first and second lifting members (wires 152, meeting the limitation under 112f above, Fig. 6 only showing half of the assembly which is implicitly the same on the other half of the assembly) to the chute mounting rod (110, 
Regarding claim 13, Gothier further discloses mounting the portion of the air distribution chute (20) to the ceiling of the trailer (top wall 14, Figs. 9, 12, and 3, col. 3 lines 34 – 42).
Claims 3, 6 – 8, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Gothier in view of Lee as applied to claims 2 and 11 respectively above, and further in view of Barr (US 6,252,171 B1) (hereinafter “Barr”). Barr is reasonably pertinent to a problem faced by the inventor by teaching bracket designs that are not limited to a particular field but are useful for securing various kinds of hardware in different fields that can also be used for mounting air distribution chutes. These three references, when considered together, teach all of the elements recited in claims 3, 6 – 8, and 15 of this application.
Regarding claim 3, Gothier as modified by Lee as described above teaches all the elements of claim 2 upon which this claim depends. However, claim 3 of this application further discloses the openings defined in the top and bottom walls each comprise a first guide rod receiving opening and a second guide rod receiving opening, 
Barr teaches the openings defined in the top and bottom walls (see annotated Fig. 1 below, the capitalized annotations denoting claim limitations) each comprise a first guide rod receiving opening and a second guide rod receiving opening (Fig. 1), wherein each guide rod receiving opening is sized to receive the guide rod to enable the guide rod to be mounted to the mounting bracket (Fig. 1 and shown more clearly in Fig. 6). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Gothier by adding the second set of guide rod receiving openings in order to provide flexibility as to the location where structures are to be secured.

    PNG
    media_image3.png
    518
    592
    media_image3.png
    Greyscale

Regarding claim 6, Gothier as modified by Lee and Barr as described above teaches all the elements of claim 3 upon which this claim depends. However, claim 6 of this application further discloses the first guide rod receiving openings are aligned along a first axis and the second guide rod receiving openings are aligned along a second axis. Gothier as modified by Lee does not explicitly contain this additional limitation.
Barr teaches the first guide rod receiving openings are aligned along a first axis and the second guide rod receiving openings are aligned along a second axis (annotated Fig. 1, above). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Gothier 
Regarding claim 7, Gothier as modified by Lee and Barr as described above teaches all the elements of claim 6 upon which this claim depends. However, claim 7 of this application further discloses the first and second axes are coplanar. Gothier as modified by Lee does not explicitly contain this additional limitation.
Barr teaches the first and second axes are coplanar (seen in Figs. 1 and 6). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Gothier by adding the coplanar axes as taught by Barr in order to further reduce the likelihood that the chute mounting rod of Gothier would bind and stop traveling when changing between upper and lower positions since the horizontal distance between the guide rods on either side of the trailer will be the same.
Regarding claim 8, Gothier as modified by Lee and Barr as described above teaches all the elements of claim 7 upon which this claim depends. However, claim 8 of this application further discloses the first and second axes are perpendicular to the top and bottom walls. Gothier as modified by Lee does not explicitly contain this additional limitation.
Barr teaches the first and second axes are perpendicular to the top and bottom walls (seen in Figs. 1 and 6). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of 
Regarding claim 15, Gothier as modified by Lee as described above teaches all the elements of claim 11 upon which this claim depends. However, claim 15 of this application further discloses mounting the first guide rod to the first mounting bracket comprises extending the first guide rod through one of multiple pairs of guide rod receiving openings defined in the first mounting bracket, and mounting the second guide rod to the second mounting bracket comprises extending the second guide rod through one of multiple pairs of guide rod receiving openings defined in the second mounting bracket. Gothier as modified by Lee does not explicitly contain this additional limitation.
Barr teaches mounting the first guide rod (34) to the first mounting bracket comprises extending the first guide rod through one of multiple pairs of guide rod receiving openings (first and second guide rod receiving openings) defined in the first mounting bracket (annotated Fig. 1, above). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the method of Gothier by adding the step taught by Barr in order to provide flexibility in assembly since the fabric chute of Gothier can be stretchy and may not permit securing an end at the same place at the mounting bracket over its useful lifetime. Barr does not explicitly teach mounting the second guide rod to the second mounting bracket comprises extending the second guide rod through one of multiple pairs of guide rod receiving openings defined in the second mounting bracket. However, this limitation .
Claims 9, 10, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Gothier in view of Lee as applied to claims 2 and 11 respectively above, and further in view of Kump et al. (US 6,428,927) (hereinafter “Kump”). Kump is reasonably pertinent to a problem faced by the inventor by teaching details of hardware that can be used for lifting objects that is suitable for use in different fields including chutes of Gothier. These three references, when considered together, teach all of the elements recited in claims 9 and 10 of this application.
Regarding claim 9, Gothier as modified by Lee as described above teaches all the elements of claim 2 upon which this claim depends. However, claim 9 of this application further discloses the top wall defines a lifting member receiving opening therethrough that is sized to receive the lifting member and enable the lifting member to extend therethrough. Gothier as modified by Lee does not explicitly contain this additional limitation.
Kump teaches the top wall (34) defines a lifting member receiving opening therethrough (see annotated Fig. 7 below, the capitalized annotations denoting claim limitations) that is sized to receive the lifting member (rope 32, which meets the construction of the limitation under 112f above) and enable the lifting member to extend therethrough (annotated Fig. 7). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of 

    PNG
    media_image4.png
    639
    630
    media_image4.png
    Greyscale

Regarding claim 10, Gothier as modified by Lee and Kump as described above teaches all the elements of claim 9 upon which this claim depends. However, claim 10 
Lee further teaches the lifting member (152) is connectable to the chute mounting rod (110) via connection to the connecting member (114, annotated Fig. 6 above, which is equivalent to the construction of the term under 112f because the bracket schematically shown in Fig. 6 of Lee performs the same function in the same way to get the same result as a shank screwed into the mounting rod since it affixes a flexible wire to a horizontal elongated rigid structure). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Gothier by adding the connecting structure as taught by Lee in order to provide a suitable structure capable of attaching a wire to a rod for lifting a chute.
Regarding claim 14, Gothier as modified by Lee as described above teaches all the elements of claim 11 upon which this claim depends. However, claim 14 of this application further discloses respectively threading the first and second lifting members through lifting member receiving openings defined in top surfaces of the first and 
Kump teaches threading the first and second lifting members (each end of rope 32) through lifting member receiving openings defined in top surfaces of the first and second mounting brackets (“top wall” in annotated Fig. 7 above, and although Fig. 7 shows the right side of the rope 32 molded into the top wall, Kump at col. 4 lines 7 – 19 discloses it can be threaded through another opening or secured in the same way as the left side). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the method of Gothier modified by Lee by adding a lifting member receiving opening as taught by Kump in order to ensure lifting force is applied substantially vertically and since neither Gothier or Lee is explicitly shows how the lifting member is secured to the mounting system.

Allowable Subject Matter
Claims 4, 5, and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Related to claim 4, the present invention pertains to an air distribution chute mounting system that specifically requires a mounting bracket, guide rod, chute mounting rod, and lifting member, the mounting bracket including a body having a top wall and a bottom wall, wherein the top and bottom walls each 
Related to claim 12, the present invention pertains to a method for mounting an air distribution chute to a trailer that specifically requires mounting a portion of the chute to a trailer, mounting a first and second bracket to a front wall of a refrigeration unit, mounting a first and second guide rod to the first and second mounting brackets, mounting a forward end of the chute to a mounting rod, mounting the chute mounting rod to the guide rods such that the chute mounting rod is movable between lower and upper positions, operable connecting first and second lifting members to the chute mounting rod, and moving the chute mounting rod from the lower position to the upper position via the first and second lifting members. It is the examiner’s opinion that the art of record considered as a whole, alone, or in combination, neither anticipated nor renders obvious the above method for mounting an air distribution chute to a trailer used in combination with removably attaching the first and second lifting members to the trailer to retain the chute mounting rod in the upper position.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ertel et al. (US 10,434,841 B2) teaches an air distribution chute mounting system showing guide rods in Fig. 4, relevant to claim 1.
Clark (US 9,566,894 B2) teaches attaching a lifting member / chain to a trailer in Fig. 3 relevant to claim 12, but does not teach retaining a chute mounting rod in an upper position.
Paschke et al. (US 6,280,320 B1) teaches an air distribution chute mounting system relevant to claim 1. 
Smith (US 3,866,658) teaches projections extending into openings relevant to claim 4, but does not teach that they partially define the shapes of the first and second guide rod receiving openings. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP DECKER whose telephone number is (571)270-3088. The examiner can normally be reached Monday - Friday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on 571-272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/PHILLIP DECKER/Examiner, Art Unit 3762   

/STEVEN S ANDERSON II/Primary Examiner, Art Unit 3762